Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 1 of 19




                                  Exhibit 6
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 2 of 19



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
    3                    CASE NO. 20-60416-CIV- CANNON/HUNT
    4
    5      TOCMAIL INC., a Florida
           corporation,
    6
                           Plaintiff,
    7
           -vs-
    8
           MICROSOFT CORPORATION, a
    9      Washington corporation,
   10                    Defendant.
           __________________________________/
   11
   12
   13                         VIDEOTAPED DEPOSITION OF
                                      AMAR PATEL
   14
   15
   16                         Wednesday, March 10, 2021
                                12:02 p.m. - 8:58 p.m.
   17
   18
                                   By videoconference
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 3 of 19



                                                                      Page 24

    1




   13                  Q.   Okay.   What cyberattacks would be more
   14      common sitting here in 2021 than network evasion?
   15                  A.   Well, phishing is a type of cyberattack
   16      that is very common today.
   17                  Q.   Is it the most common?
   18                  A.   Phishing I would say it's most common, yes.
   19




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 4 of 19



                                                                      Page 35

    1




                                                                  We don't
   18      guarantee that we deliver 100 percent protection to our
   19      customers, but what we do is provide layers of
   20      protection.
   21




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 5 of 19



                                                                      Page 43

    1




   19                      It turns out that the reason why we have
   20      these IP ranges available is because if we don't, other
   21      sort of -- our security products won't function
   22      potentially and other services may not function correctly
   23      either,




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 6 of 19



                                                                      Page 44

    1




    8                      So we make folks aware of our IP ranges so
    9      that they know if they see a large spike of traffic they
   10      can tell who it's coming from and potentially contact us
   11      if they need to.
   12




   20                      So these IP addresses are also published
   21      for exchange so that customers who want to choose to use
   22      a different kind of mail experience have the ability to
   23      retrieve their mail.
   24



                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 7 of 19



                                                                      Page 45

    1




   21                      They also educated me at that time -- well,
   22      they also reminded me that IP address information is
   23      public information already.          And, you know, attackers
   24      could easily get this information on their own as well
   25      through, you know, IP look up services and things like

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 8 of 19



                                                                      Page 46

    1      that.
    2




   24                  A.   I don't believe ATP Safe Links runs on EOP
   25      servers.

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 9 of 19



                                                                      Page 58

    1




   22                  Q.   So where it says that there, we talked
   23      yesterday about IP Anonymization, is that what that's
   24      referring to?
   25                  A.   The approach Number 1?

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      19


                                                                     Page 59

   1                  Q.   Yes.
   2                  A.   Yes, routing traffic through anonymous
   3      proxy services is referring to IP Anonymization.
   4                  Q.   And is that one approach that Microsoft is
   5      looking into to address the issue of network evasion?
   6                  A.   Microsoft already has enabled IP
   7      Anonymization.
   8




                                                     --

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      19


                                                                     Page 60

   1




  19                  A.   So we use               to route our detonation
  20      traffic out non-Microsoft attributable IP ranges.
  21




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      19


                                                                       Page 82

   1




  14                  A.      Well, we don't guarantee -- I don't know of
  15      anybody that would guarantee 100 percent effectiveness,
  16      you know.        We work in the security industry, our
  17      adversaries are software professional hackers and they
  18      are trying to dream up new ways to counteract or
  19      circumvent the security measures that we provide.              And so
  20      attackers will try to find ways to bypass any security
  21      measure, not just detonation.             But certainly in
  22      detonation we do see false negatives because attackers
  23      are trying to find ways to bypass the protection that we
  24      have.
  25                          However, we also hire hackers.       We also

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      19


                                                                    Page 101

   1




                                    .
  24                  Q.   Okay.   So on the right, it says, "Safe
  25      Links," and then there is a paragraph there, "the ATP

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      19


                                                                    Page 102

   1      Safe Links proactively protects your users from malicious
   2      URLs in a message or in an Office document.            The
   3      protection remains every time they select the link as
   4      malicious links are dynamically blocked while good links
   5      can be accessed."      Where did that language come from?
   6                  A.   I believe that may have been whoever
   7      authored the document, you know, if I recall, if I were
   8      the author it would come from me.
   9                  Q.   Okay.   So is that a true statement what
  10      that says there?
  11                  A.   Yeah.   Sure.     Yes.
  12                  Q.   Well, it says the protection remains every
  13      time they select the link, but I think we've talked the
  14      last few days about how we can never have 100 percent
  15      protection for evasion so how does that coincide?
  16                  A.   Yeah, so what this means is when you click
  17      on a link in mail and you have Safe Links turned on we
  18      will evaluate the link with Safe Links.
  19                  Q.   And so you have protection every time
  20      the -- every time they select the link there is
  21      protection?
  22                  A.   Every time the user clicks on a link Safe
  23      Links will have the opportunity to evaluate whether that
  24      link is good or bad assuming the customer has bought ATP
  25      and they've turned on Safe Links for that user.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      19


                                                                     Page 103

   1                  Q.      Okay.   Again, I'm just a little confused.
   2      You said throughout the deposition that Safe Links can't
   3      provide 100 percent protection, no service could.              So I'm
   4      trying to understand how that coincides with this where
   5      it says there is protection every time they select the
   6      link?
   7                  A.      Yeah, and I'm happy to clarify.        We don't
   8      guarantee anybody 100 percent protection.              We can't
   9      predict the future, you know, threats are constantly
  10      evolving.        So what we do is we adapt our protection and
  11      fix bugs, and solve for bugs, and things like that.
  12                          And this statement is indicating that when
  13      a link, when a customer has bought ATP Safe Links and the
  14      service is turned on, Safe Links is turned on for the
  15      given user, links in that -- in the mail that that user
  16      receives will be routed through the Safe Links protection
  17      service.      The Safe Links protection service will have the
  18      opportunity to evaluate that link with two measures.                 The
  19      first will be the reputation service, the second will be
  20      time-of-click detonation, and that's what this is saying.
  21                          So, you know, from my standpoint both
  22      points are true.        The first point being we don't offer
  23      100 percent protection and the second point being that if
  24      Safe Links is turned on for a given user that user has
  25      the opportunity to be protected by Safe Links by virtue

                                      Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      19


                                                                       Page 104

   1      of that click being routed to the Safe Links protection
   2      service and being evaluated by, again, reputation and
   3      detonation.      And I hope that helps clarify.
   4                  Q.    Made me more confused.
   5                        So -- okay.      When it says the protection
   6      remains every time they select the link, are you saying
   7      that statement is 100 percent accurate?
   8                  A.    In my interpretation of that statement that
   9      is an accurate statement.          The protection, when a user
  10      clicks on a link where that user has Safe Links
  11      protection enabled for their account, that protection --
  12      the click on the link will be routed to Safe Links and
  13      we'll have the opportunity to evaluate that link using
  14      the Safe Links protection service.               So I -- yes, it is a
  15      true statement.
  16                  Q.    Okay.   So a user that has Safe Links has
  17      protection every time they select a link?
  18                        MS. LOVETT:      Objection.        Misstates the
  19                  testimony.
  20                        Go ahead, Mr. Patel.
  21                  A.    A user that has Safe Links enabled for
  22      their account when they click on a link that link will be
  23      routed through the Safe Links service where it will be
  24      evaluated using reputation check and detonation.
  25                        In terms of the verdict, we don't guarantee

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      19


                                                                    Page 105

   1      100 percent true positive rate in this case, is what you
   2      are surmising.      We may have a FNs, as I testified
   3      earlier, that, hey, it is possible for us to have false
   4      negatives, you know, as it relates to our detonation
   5      service.      And so this statement is saying that when you
   6      turn on Safe Links protection an URL will be routed to
   7      that service.
   8      BY MR. MARTIN:
   9                  Q.    So the second half of that sentence, "as
  10      malicious links are dynamically blocked while good links
  11      can be accessed," is that what you are referring to where
  12      that evasion can sometimes get passed and there could be
  13      a malicious link that would not be dynamically blocked?
  14                  A.    "As malicious are dynamically blocked,"
  15      what's meant by that is in some cases, you know, we can
  16      protect against a known threats.             And so as the threats
  17      evolve, as people see new mail coming in and new links
  18      coming in we are updating the reputation of the Safe
  19      Links server with our ongoing improving knowledge of
  20      known threats.      Some of that knowledge comes from the
  21      detonation service.
  22                        And so as, you know, you use the product,
  23      as you receive e-mail we are going to continually be
  24      blocking malicious links that may be sent to you, and
  25      that's what this is indicating.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      19


                                                                    Page 106

   1                  Q.     Okay.    So if I said as malicious links are
   2      dynamically blocked, if I were to follow that up
   3      sometimes -- what you are saying is sometimes they are
   4      not because we can't offer 100 percent protection; is
   5      that what you are saying?
   6                  A.     Our detonation service --
   7                         THE WITNESS:       Go ahead.
   8                         MS. LOVETT:       I was just going to say
   9                  objection.     Assumes facts not in evidence.
  10                         Go ahead, Mr. Patel.
  11                  A.     Our detonation service can have false
  12      negatives.
  13      BY MR. MARTIN:
  14                  Q.     I'm sorry, you say they can?
  15                  A.     The detonation service can have false
  16      negatives.       We don't guarantee 100 percent protection,
  17      but what we do do is a number of things, as I stated.
  18      You know, we have the ability to detect FNs and correct
  19      them using time travel where we can recall an e-mail out
  20      of the user's inbox, using identity protection where if
  21      they end up sharing their credentials, you know, we have
  22      the ability to attack anomalous account activity and
  23      protect that user from any harm, and we also have the
  24      ability to update reputation.
  25                         So at a later time if we learn that this

                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-6 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      19


                                                                    Page 107

   1      link is bad we can block it, and we can certainly update
   2      the reputation with that updated logic as well.             And then
   3      we also spoke about this idea of the geo-distributed
   4      reputation service where, you know, if that link is clean
   5      in one region but bad in another region we have the
   6      ability to protect that user.
   7




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
